Citation Nr: 1410559	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-29 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement an initial compensable evaluation for residuals of a fracture of the left patella.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from February 1997 to February 1998. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In connection with her appeal the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2013 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

During the April 2013 Board hearing, the Veteran and her representative raised the issue of entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


REMAND

The Board's review of the record reveals that further development is warranted.

The Veteran last had a VA examination to determine the current degree of severity of her service-connected left knee disability in June 2011.  VA treatment records show that she underwent a left knee surgical procedure for hardware removal in January 2012. 

During her April 2013 hearing, the Veteran testified that her service-connected left knee symptomatology had increased in severity since her VA examination in June 2011 and now included hyperextension, instability, and intermittent swelling with pain and difficulty walking.

Based on the Veteran's assertions that her service-connected left knee symptomatology has increased in severity, an additional VA examination is necessary in order to determine the current level of severity of the Veteran's service-connected residuals of a fracture of the left patella.

The record also reflects that the Veteran has received VA medical treatment for her left knee disability from the VA Medical Center (VAMC) in Cheyenne, Wyoming, and the VA Outpatient Clinic (VAOPC) in Fort Collins, Colorado.  In a February 2014 statement, the Veteran's representative asserted that the Veteran was receiving current treatment for her left knee disability at the Cheyenne VAMC.  However, as the claims file and Virtual VA file only include treatment notes from those treatment providers dated up to February 2012, all additional pertinent VA treatment records should be obtained.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include records from the Cheyenne VAMC and Fort Collins VAOPC for the period from February 2012 to the present.

2.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected residuals of a fracture of the left patella.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The rationale for all opinions expressed must also be provided by the examiner.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

